PER CURIAM.
The sole issue presented to the trial court, and now presented to us for our consideration, is the question of whether the insurance policy as issued is ambiguous.
Contrary to the determination made by the trial court, we find no ambiguity presented by the “General Aggregate Limit” and “Each Occurrence Limit” when those provisions are read together in the context of the entire insurance policy as a whole.
Accordingly, the summary judgment entered in plaintiffs’ favor, regarding the above provisions, is reversed, and this cause is remanded to the trial court for further proceedings consistent herewith.
Reversed and remanded.